Citation Nr: 0821320	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-28 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant, Ms. J.B., Mr. W.B., and Ms. B.B.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in June 2005, and a 
substantive appeal was received in August 2005.

In June 2008, the Board granted the veteran's motion to have 
the case advanced on the docket, pursuant to 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The Board notes that this appeal originally included the 
veteran's claim of entitlement to an increased disability 
rating for his service connected low back disability.  This 
issue was included in the June 2005 statement of the case.  
However, the veteran's August 2005 substantive appeal 
submission expressed a desire to appeal only the issue of 
service connection for PTSD.  Thus, only this service 
connection issue is perfected for appellate consideration.

The Board notes that the veteran claimed entitlement to 
service connection for "Brain or head injury" featuring 
"constant headaches" in December 1945.  In February 1946, 
an RO rating decision denied service connection for 
"residuals of concussion of brain."  This RO decision 
appears to have contemplated organic injury and did not 
clearly contemplate any claim for psychiatric disability.  
The claim currently on appeal now features the veteran's 
claim of entitlement to service connection for psychiatric 
disability resulting from an in-service concussion.

A May 1947 RO rating decision appears to have denied service 
connection for "residuals, cerebral concussion" with a 
reference to a "constitutional or developmental 
abnormality."  However, this RO decision cannot be clearly 
viewed by the Board to be a prior adjudication of a claim for 
service connection for psychiatric disability.  The Board 
notes that the RO's adjudication of the current claim has not 
processed this matter as a petition to reopen a previously 
denied claim and, after careful consideration, the Board 
agrees with the RO's characterization of the issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Private medical records from a Dr. Mack indicate that the 
veteran has been diagnosed with PTSD, and these records 
attribute the diagnosis to an event described by the veteran 
as occurring during service in May 1945.  Private medical 
records from a  Dr. Beal indicate that the veteran has also 
been diagnosed with "schizophrenia, undifferentiated type."

The veteran's contentions in this case are to the effect that 
he suffers from residual disability as the result of a head 
injury suffered during service.  The Board notes that the 
veteran has testified to an incident during service in which 
he suffered a concussion in a truck crash; the veteran 
describes the crash as being precipitated by an attack from 
enemy German aircraft.  The veteran has testified that he 
suffered the pertinent head injury in May 1945 while driving 
in a convoy from North Africa to Germany (although it is 
noted that in January 2004 the veteran identified the date of 
the incident as May 1944).  At his June 2008 hearing, the 
veteran described that his truck was hit from behind by 
another truck, and thus thrust forward over an incline 
(described by the veteran as a "cliff") and crashing into a 
tree.  The veteran has repeatedly described, among other 
details of this event, that he was knocked unconscious by the 
crash and awoke to find himself hospitalized and being 
treated for a concussion and a back injury.

Many of the details the veteran has described about such an 
incident, in his written correspondence and during his June 
2008 Board hearing, are not corroborated by the veteran's 
contemporaneous service medical records.  These details 
include the testimony that the veteran's convoy was attacked 
by enemy aircraft, and that another serviceman in the truck 
with the veteran lost his left arm below the elbow in the 
incident.  The Board also notes that the veteran's account of 
some details have been occasionally self-contradictory or 
inconsistent.

However, the Board notes that some essential elements of the 
veteran's account are corroborated by his contemporaneous 
service medical records.  Significantly, a handwritten May 
1945 service medical record shows that the veteran was 
hospitalized with a diagnosed "cerebral concussion - 
slight" after being "knocked out for [illegible] time at 
time of accident."  The veteran was also noted to have 
"contusion of abdomen and lumbar spine."  The accident was 
described in the document as occurring when "he hit the back 
of another truck that stopped short."  

A typed May 1945 service medical record again notes a 
"cerebral concussion" and describes the accident as 
occurring "25 miles South of Munich, Germany when another 
truck ran into his parked vehicle."  A December 1945 
examination report continues to note the veteran's 
"concussion of the brain" as a significant injury.  The 
Board also observes that, in December 1945, the veteran 
referred to a 16 day hospitalization in May 1945 for "head 
injury" on a claim for VA benefits.

Although it is clear that the veteran's complete account of 
the May 1945 events leading to his head injury are not 
corroborated by the contemporaneous evidence of record, the 
essential facts that the veteran was knocked unconscious and 
suffered a head injury during an truck crash during May 1945 
appear to be clearly established in the service medical 
records.  Any further detail characterizing the nature of the 
accident is rendered further unclear by the limited 
documentation in the service medical records, and the fact 
that the accounts contained in those service medical records 
are themselves inconsistent with each other.

McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence is on file for the VA 
to make a decision on the claim.

The veteran has not been afforded a VA psychiatric 
examination in connection with the current appeal.  It is 
clearly established that the veteran currently suffers from 
significant chronic psychiatric disability with diagnoses 
including PTSD and schizophrenia.  The veteran's claim seeks 
service connection for psychiatric disability on the basis of 
an alleged causal link to an event in service which is 
contemporaneously documented to the extent that the veteran 
is shown to have suffered a significant head injury.  In the 
Board's view, notwithstanding the uncorroborated features of 
the veteran's account such as an attack by enemy aircraft, a 
VA examination is warranted to evaluate whether any current 
psychiatric disability may be etiologically related to 
service with consideration of the corroborated portion of the 
veteran's in-service truck crash and head injury.  The Board 
particularly notes that some inconsistencies in the veteran's 
current testimony should be regarded in the context of the 
fact that he is diagnosed with significant psychiatric 
disorders, including schizophrenia, and he has further been 
determined not to be competent for VA purposes.  As the 
service medical records objectively verify the occurrence of 
an event or injury which may potentially be related to the 
claimed current disability, the Board believes additional 
medical development is warranted to provide the veteran's 
claim with appropriate consideration.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of any acquired 
psychiatric disability, to include PTSD.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should be 
informed that the fact of a motor vehicle 
accident during service and resulting 
injuries, including a concussion, has been 
verified.  All necessary tests and studies 
should be accomplished.  The examiner 
should clearly delineate all psychiatric 
diagnoses.  After reviewing the claims 
file, and examining the veteran, the 
examiner should respond to the following:

a)  The examiner should specifically 
confirm or refute whether the veteran 
meets the diagnostic criteria (under 
DSM-IV) for a diagnosis of PTSD.  If 
PTSD is diagnosed, the examiner should 
clearly identify the claimed events 
that are considered stressors 
supporting the diagnosis.  

b)  In particular, the examiner is 
asked to opine as to whether the 
veteran suffers from PTSD as a result 
of experiencing a head injury during 
service.  Reference should be made to 
the service medical records documenting 
a truck crash in May 1945.  To the 
extent that the answer to this question 
relies upon uncorroborated details of 
the event provided by the veteran's 
testimony, the examiner is asked to so 
indicate and to opine as to the 
reliability of the veteran's historical 
account.

c)  Regardless of whether PTSD is 
diagnosed, is it at least as likely as 
not (a 50% or higher degree of 
probability) that any other acquired 
psychiatric disability is causally 
related to service?

2.  After completion of the above, and any 
other development which may be deemed 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
claim remains denied, then the RO should 
furnish the veteran and his representative 
with a supplemental statement of the case, 
and afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



